UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TYRONE WINSTON,

                             Petitioner,                           21-CV-4615 (LTS)
                     -against-                         ORDER DIRECTING PAYMENT OF FEE
                                                             OR IFP APPLICATION
MICHAEL CAPRA,

                             Respondent.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Petitioner, proceeding pro se, brings this petition for a writ of habeas corpus. 1 To

proceed with a petition for a writ of habeas corpus in this Court, a petitioner must either pay the

$5.00 filing fee or, to request authorization to proceed in forma pauperis (IFP), that is, without

prepayment of fees, submit a signed IFP application. See 28 U.S.C. §§ 1914, 1915.

       Petitioner submitted the petition without the filing fee or an IFP application. Within thirty

days of the date of this order, Petitioner must either pay the $5.00 filing fee or complete and

submit the attached IFP application. If Petitioner submits the IFP application, it should be labeled

with docket number 21-CV-4615 (LTS). If the Court grants the IFP application, Petitioner will be

permitted to proceed without prepayment of fees. See 28 U.S.C. § 1915(a)(1).

       The Clerk of Court is directed to mail a copy of this order to Petitioner and note service

on the docket. No answer shall be required at this time. If Petitioner complies with this order, the

case shall be processed in accordance with the procedures of the Clerk’s Office. If Petitioner fails

to comply with this order within the time allowed, the action will be dismissed.




       1
        Petitioner filed this petition in the United States District Court for the Eastern District
of New York; that court transferred the matter here. See Winston v Capra, No. 21-CV-2495
(E.D.N.Y. May 20, 2021).
       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant

demonstrates good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:   May 24, 2021
          New York, New York

                                                       /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                         Chief United States District Judge




                                                 2
